Title: To Thomas Jefferson from Miles King, 27 March 1781
From: King, Miles
To: Jefferson, Thomas



Sir
Hampton 27th March 1781

This Morning we were Alarmed from the Appearance of two of the Enemies Boats near the James River Shore opposite to Capt. Richard Barrons and from their Situation and our Information since, we find them to be a part of some Boats full of Men that Landed at Newport News point last Night and Continued there Undiscovered till this Morning. About Sunrise the Men Embarked in their flatt Bottom’d Boats Seventeen in Number and Made as fast as they Could for Portsmouth. From their Short Stay at Newport News and not attempting to go from the Shore they appeared to be Strangers, and from the best Intelligence I can gett it is Supposed their Boats came from Some Vessells that Arrived Yesterday in the Bay which Vessells is Just Come into Hampton Road, thirty in Number, Thirteen large Transports with 3 Men of War, amongst the latter a forty Gun Ship. As to the Number of Troops on Board I must leave to your Judgement but Certain I am it is a Reinforcement to Arnold. The large Ships of the Line are Still below, and no Appearance of the French Fleet. Must not our Situation be deplorable. The only protection is a Guard of Six Men below Old point Comfort, and a Guard of twelve Men at Newport News which Suffered 17 Boats full of Troops to Land and Make about fifty Fires and let them go of without their discovering of them. How sorry I am that we Should have only such Men to trust to. Our County Men Is as willing as ever to Step forth when Assisted. The Number of the Enemy dont discourage us, but what we Want is Men to Stand by us. The late Unfortunate Affair in this County will I hope sufficiently prove the Courage of our County  Men. In that Action Many Guns were lost and what Small Quantity of Ammunition the Men had was nearly Expended. We are now in Want of about Sixty Stands of Arms, flints, powder and Ball and some men to assist us, and then our County Men will turn out with as Much chearfulness as ever. Light Horse are very Necessary for this part of the Country, tho we have only Three. I was Just now Informed that forty five Sail of Vessells were counted in the Bay this Morning including the line of Battle Ships. I am with great Respect Your Excellencys most Obt. & hl Sevt.,

Miles King


P.S. Since writing 3 More large Ships is Comeing up which appears to be Transports.
M K

